                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DMSION


 CHRISTOPHER DEWAYNE MORGAN,                       Civil Action No. 7:19-cv-00801
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Glen E. Conrad
 DUFFIELD REGIONAL JAIL, et al,                    Senior United States District Judge
      Defendant(s),



       Plaintiff, proceeding pro~ flied a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered November 29,2019, the court directed plaintiff to submit within 20 days from

the date of the order an inmate account form, and a certified copy of plaintiffs trust fund account

statement for the missing five-month (May-September) period immediately preceding the filing

of the complaint, obtained from the appropriate prison official of each prison at which plaintiff is

or was confmed during that five-month period. Plaintiff was advised that a failure to comply

would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This J.'l-'")f   day of December, 2019.




                                                      Senior United States District Judge
